Citation Nr: 0603857	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back and 
legs with bowel and bladder incontinence as a result of 
treatment in August 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to July 1959 and from July 1960 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on May 1, 2002, which vacated a 
February 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
September 1997 rating decision by the Milwaukee, Wisconsin, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded for additional development in 
December 2003.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The evidence does not show an additional disability of 
the back and legs with bowel and bladder incontinence was 
actually the result of an aggravation of an existing disease 
or injury suffered as a result of VA treatment in August 
1996.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional disability of the back and legs with bowel and 
bladder incontinence as a result of VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was adequately notified of the VCAA duties to 
assist including by correspondence dated in July 2005.  All 
identified and authorized evidence relevant to the issue on 
appeal has been requested or obtained.  

Although the veteran's service representative asserts that 
additional development is required because five volumes of 
original VA clinical records were not obtained and associated 
with the claims file as instructed in the December 2003 
remand, the Board finds the available appellate record is 
complete and that further efforts for compliance with this 
request could serve no useful purpose.  It is significant to 
note that the available record includes numerous treatment 
reports dated before and after the surgical procedure at 
issue and that handwritten annotations, including on the file 
copy of the December 2003 Board remand, indicate all relevant 
records were copied and included in the claims file.  The 
available medical records pertinent to the matter on appeal 
appear to be both complete and consistent with the veteran's 
reports as to treatment received.  As the veteran has 
identified no existing, but unavailable, records as relevant 
to his claim, further attempts to obtain additional evidence 
would be futile.  The Board also finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

The veteran asserts that as a result of VA treatment on 
August 30, 1996, he developed additional disabilities 
including increased back and leg pain and bowel and bladder 
incontinence problems.  He contends entitlement to benefits 
are warranted under 38 U.S.C.A. § 1151.

VA treatment records dated in November 1994 show the veteran 
complained of chronic low back and radiating lower extremity 
pain.  He stated he had increased problems with the left leg 
while walking and that he had to stop approximately every 50 
feet for relief.  Records dated in February 1995 indicate an 
increase in his bowel and bladder incontinence over the 
previous month.  A March 1995 hospital discharge summary 
noted he described pain over the posterior aspect of the left 
lower extremity with radiation to the lateral aspect of the 
foot which felt like a hot poker.  In July 1995, he 
complained of worsening incontinence, pain, and weakness.  In 
September 1995, he reported urinary leakage when pain shot 
down his legs and stated that he used one pad per day.  

Private medical records dated in January 1996 from Dr. 
M.D.N., of the Nelson Chiropractic Clinic, noted the veteran 
had severe degenerative spinal stenosis, posterior joint 
arthrosis, and radiculitis of a chronic nature.  It was noted 
his condition had steadily progressed over the prior month.

VA medical reports dated in January 1996 show the veteran 
complained of worsening back pain.  He described his back and 
leg pain as constant and estimated his current back pain as 
seven on a ten point scale.  His current leg pain was 
estimated as four.  Records dated in June 1996 noted lumbar 
disease with chronic pain and bowel/bladder dysfunction.  
Incontinence was described as mild to moderate.  The examiner 
noted there were no current voiding symptoms and that 
bowel/bladder symptoms had been slowly progressive over the 
previous two years.  The bowel/bladder symptoms were 
presently stable.  In July 1996, the veteran complained of 
severe bowel incontinence over the previous one and a half 
months.  

VA hospital records show that the veteran was admitted on 
August 6, 1996, for a myelogram to evaluate the cause of 
fecal/urinary incontinence.  It was noted he had a one and a 
half month history of fecal incontinence and urinary 
incontinence for more than one year.  An August 9, 1996, 
neurodiagnostic/electromyography (EMG) study revealed chronic 
and active bilateral S1-S4 radiculopathies, possible co-
existing bilateral L4 and L5 radiculopathies, and ongoing 
denervation in the external and sphincter muscles.  On August 
30, 1996, the veteran underwent a lumbar laminectomy at L2-3, 
with medial facetectomy and removal of spinal lamina, and a 
lumbar laminectomy at L4-5, with medial facetectomy of the 
L4-5 disc.  It was noted that he had a greater than 20 year 
history of low back and L5 distribution pain with occasional 
stool incontinence over the past two years and a worsening of 
stool incontinence over the past two months.  Records show 
the procedure was performed after an informed consent was 
obtained.  A complication of a small dural tear was noted, 
but it was also noted that it was repaired.  The report 
showed the veteran tolerated the procedure well and was 
transferred to the surgical intensive care unit in good 
condition.  

VA records dated September 10, 1996, show Dr. M.D.N., the 
veteran's private chiropractor, called and reported the 
veteran was in his office complaining of increased pain at 
the suture sight and in the legs.  The report noted Dr. 
M.D.N. stated the veteran's sutures needed to be removed, but 
that the incision did not appear to be infected.  It was also 
noted that the veteran stated he was taking Percocet as 
scheduled, but that he could not recall the exact dosage.  
The report further noted that Dr. M.D.N. was instructed to 
have the veteran continue with his pain medication and that 
the veteran's VA physician had been notified.  A November 
1996 VA report shows the veteran reported his left leg pain 
was worse and that exercises to decrease his low back pain 
had no effect on his left leg pain.

Private medical records received from the Social Security 
Administration (SSA) include a November 1996 disability 
evaluation report from Dr. J.S.B. showing the veteran 
reported he had experienced severe pain for several weeks 
following surgery in August 1996, but that he was presently 
back to his baseline level of pain.  He stated that his pain 
symptoms were little changed since prior to the surgery, that 
he had not had a recurrence of fecal incontinence since the 
surgery, and that he still had bladder incontinence.  He 
reported the development of a new pain along the medial 
aspect of the left leg between the knee and the ankle.  The 
diagnoses included status post laminectomies from L2 through 
L5 and L4-5 diskectomy on August 30, 1996, central lumbar 
spinal stenosis; left L5 radiculopathy; chronic low back and 
bilateral leg pain secondary surgery, stenosis, and 
radiculopathy; and urinary incontinence secondary to surgery 
and stenosis.  It was noted the veteran did not appear likely 
to achieve any further benefit from his surgery.

VA treatment reports dated in December 1996 show the veteran 
reported that he felt better for approximately one month 
after his surgery, but stated that since then his back and 
leg pain had worsened in severity.  He estimated his current 
back pain as eight and his leg pain as six.  He stated his 
bowel control was better since his surgery, but that he had 
experienced constipation and still had some incontinence of 
bladder.  He stated he was only able to walk half a block and 
that he was frustrated because of his decreased function.  A 
December 1996 MRI scan revealed status post laminectomy of L2 
through S1, extensive post laminectomy scar at L4-5 with 
enclosure of the left L5 nerve root and to a lesser extent 
the right L5 nerve root, multifactorial mild L3-4 spinal 
canal narrowing without nerve root contact or neural foramen 
encroachment, and chronic unchanged enhancing herniation 
fragment at the T12-L1 central canal with no distinct nerve 
root contact or significant thecal sac impingement.  It was 
noted that a central enhancing lesion at the T12-L1 level had 
no significant interval change since August 22, 1996.  A 
January 9, 1997, report noted current low back pain of seven 
on a ten point scale with pain at best five and at worst ten.  
The veteran was issued a TENS unit for low back pain.  

Private medical records from Dr. M.D.N. dated January 25, 
1997, show the veteran reported that the previous day he 
slipped and fell on ice landing on his left hip so hard that 
he cracked the ice.  It was noted he was very sore and tender 
in the upper lumbar regions and in the buttock.  A February 
1997 reported noted the veteran was still having significant 
left leg pain and that his forward flexion was limited to 
approximately 10 percent.  A subsequent report dated in April 
1997 noted the veteran had been receiving treatment at this 
private medical facility for approximately the previous three 
years for increasing debilitation due to degenerative joint 
disease and spinal stenosis.  Copies of the treatment records 
of Dr. M.D.N. provided by the veteran include no reports 
dated between the dates of January 17, 1996, and January 25, 
1997.

VA treatment records dated in March 1997 show the veteran 
complained of persistent left lower extremity radiating pain 
and occasional urinary incontinence.  He reported he had no 
fecal incontinence, but stated he was constipated.  The 
diagnosis was low back syndrome.  Records show constipation 
was believed to be due to Percocet use.  

An April 1997 VA special neurological examination report 
noted that subsequent to his August 1996 lumbar laminectomy 
the veteran complained of increasing lower back pain 
radiating into his left leg with extensive numbness in the 
sole of the foot and occasional right leg pain.  It was the 
examiner's opinion that the veteran's back and leg pain were 
not necessary consequences of his surgery.  It was noted that 
neurological examination revealed some indication of reflex 
asymmetry in that the Achilles tendon reflex was absent of 
the left and mildly positive on the right, but that this 
could have been present preoperatively.  There was an 
additional finding of tingling in the palm of the right hand.  
The examiner stated that the start of the veteran's physical 
therapy approximately six weeks after surgery was not 
considered to have been an extreme delay and, in essence, 
that a causal relationship could not be established between 
the start of physical therapy and the formation of any scar 
tissue.  As to the question of the level of disability 
existing prior to surgery, the examiner stated this was 
difficult to answer because there was no clear information 
regarding the veteran's condition relatively shortly before 
his surgery.  

VA special peripheral nerves examination in July 1997 noted 
an opinion had been requested on the veteran's baseline 
disability prior to the surgery performed in August 1996.  
The examiner, Dr. P.A., noted a present ability to stand for 
five minutes and a requirement of periods of sitting for 10 
to 15 minutes to rest the back that did not exist prior to 
surgery.  It was noted the veteran reported that since his 
surgery he needed to stop and rest while driving, that he 
could not lift any weight, and that he could no longer 
perform household duties such as cleaning.  The veteran 
estimated that his condition had deteriorated approximately 
75 percent after the surgery.  In conclusion, the examiner 
stated the record showed the veteran's gait ability had 
decreased, that his stamina in sitting or standing had 
decreased significantly, and that historical evidence 
revealed a decline in functioning from his pre-surgery 
baseline.  

In an addendum to the report, Dr. P.A. stated that the delay 
in the start of physical therapy was not responsible for 
increased pain in the left leg due to increased scar tissue 
formation.  It was also noted that the veteran's worsened 
condition after surgery was likely a consequence of the 
procedure which may have increased the presence of scar 
tissue impinging on the lumbar nerves, but that this was a 
"necessary consequence" of the surgery.  

VA treatment reports dated in July 1997 show the veteran 
stated his pain was stable, that his constipation was 
improved, that he still had urinary incontinence, and that he 
occasionally used a TENS unit with little relief.  He stated 
he walked with a cane for short distances and used a walker 
for longer distances.  

In September 1997, the veteran reported that his back pain 
had worsened and that it radiated down both legs, left more 
than right.  He stated his urinary incontinence was stable 
and that he had no fecal incontinence.  It was noted he was 
taking a large amount of pain medication and had problems 
with constipation which were improved with medication.  His 
walking was noted to be very limited due to pain and it was 
noted he would likely need to request a wheelchair at his 
next neurosurgery visit.  A December 22, 1997, report noted 
he complained of three episodes of stool incontinence since 
December 14, 1997.  He also reported continued urinary 
incontinence with no symptom changes.  The diagnosis was 
fecal incontinence with no rectal tone or radicular symptoms.  

A February 1998 report noted the veteran was referred for 
evaluation of persistent bowel incontinence, with five to six 
episodes since December 1997 despite constipation.  It was 
noted he had some occasional urinary incontinence since prior 
to surgery that was described as only associated with the 
sharp shooting pains to the legs, but that otherwise he had 
bladder sensation.  The examiner noted an MRI in December 
1997 revealed no significant changes from December 1996 and 
that EMG studies showed actual improvement in S1-S2 
polyradiculopathy from August 1996.  It was further noted 
that there was no evidence of cord compression or cauda 
equina syndrome based upon the available studies and 
examination findings.  

A May 1998 neurology follow up report noted the veteran 
stated that after his laminectomy he was better for three to 
four months, with only pain and pain relief medication use, 
until he was weaned from the pain relief medication in 
February 1998.  It was noted that, in December 1997, on lower 
doses of pain relief medication, he developed bowel 
incontinence after not having experienced this since the 
operation.  His bladder problems, it was noted, had persisted 
since before the surgery.  The examiner also noted the 
veteran reported erectile problems of keeping an erection 
that began post-operatively in September 1996 and that an 
inability to obtain an erection began in November 1997 before 
the return of his bowel incontinence.  The diagnosis was 
post-laminectomy conus compression at T12-L1 with new 
erectile dysfunction and bowel dysfunction against a 
background of persistent bladder dysfunction.  X-ray 
examination in June 1998 revealed stable postoperative 
changes involving the L2 through L5 vertebral bodies and 
interval progression in anterior and posterior osteophytes at 
L2-3 with increased disc narrowing at L3-4 consistent with 
degenerative disk disease.  A December 1998 report noted a 
diagnosis of spinal stenosis with a subjective worsening of 
symptoms.  Subsequent reports show continued complaints 
related to low back pain and urinary and fecal incontinence.

In private medical correspondence dated in June 1998 Dr. 
M.D.N. noted the veteran had been a patient at his clinic 
before and during the period from August to October 1996 and 
that he had related a history of progressive low back pain 
with the onset of leg symptoms and further complications of 
urinary and bowel incontinence.  It was noted that on 
September 10, 1996, he had been seen with complaints of 
moderate to severe back pain, radicular left leg pain, 
nausea, and an inability to relieve pain with alteration of 
position.  The veteran had also reported that he had not been 
provided instructions for follow-up care from the Tomah VA 
hospital.  Dr. M.D.N. stated that upon examination the site 
of the veteran's surgical incision was inflamed and reddened 
and that phone calls to the VA hospital confirmed that no 
post-surgical orders had been written for the veteran.  

It was the opinion of Dr. M.D.N. that an explanation for the 
"poor surgical outcome of [the veteran's] condition" was 
that due to the extensive amount of spinal denervation 
further care for therapy and range of motion improvement were 
apparently not employed until November 14, 1996.  He stated 
that it was probable that if motion work and therapy had been 
employed sooner the veteran's prognosis would have improved 
significantly.

A November 2000 report noted the veteran had moved and was 
transferring his care.  It was noted he had a multitude of 
back problems and that he stated he had not agreed with the 
doctor he was seeing for the past one to two years and had 
been lost to follow up.  The veteran reported he had chronic 
low back pain with shooting pain down his left leg, residual 
left-sided weakness, and continued urinary incontinence since 
his surgery in 1996.  He reported he had not experienced 
bowel incontinence over the past one to two years.  Physical 
examination revealed normal genitalia without drainage from 
the penis and good sphincter tone.  The diagnoses included 
L3-4 stenosis with cauda equina syndrome.  

In a June 2004 VA examination report Dr. P.A. noted that in 
July 1997 he had provided an assessment of the veteran's 
condition before and after surgery and that he had been 
requested to clarify if the veteran's disabilities of low 
back and lower extremity pain, bowel and bladder 
incontinence, and a positive Naffziger test consisting of 
tingling to the right hand had worsened after the 1996 
surgery.  The examiner noted that a comparison of the degree 
of disability before and after surgery showed that due to low 
back pain after surgery the veteran could not stand for more 
than five minutes, could not lift weights, needed to rest 
every hour when driving, and required the use of a walker 
because of weakness.  

It was noted that the symptoms recorded as becoming worse 
after surgery were low back pain and left and right leg pain, 
but that bowel and bladder incontinence and positive 
Naffziger test had not been reported as worsening after 
surgery.  The examiner further noted that the cause of the 
veteran's worsening symptoms was unclear and that while scar 
tissue may be one factor it was obvious the veteran had a 
significant impairment prior to surgery and the likelihood of 
improvement had been low.  It was the examiner's opinion that 
the worsening of low back and lower extremity pain reported 
by the veteran after surgery were not certain or intended to 
result from the surgical treatment.

It was the opinion of a June 2004 VA neurological disorders 
examiner, Dr. M.F., that the veteran's continued back and 
left leg pain were not necessarily a consequence of his 
surgery.  The examiner noted that arguably the veteran had a 
progressive nature to his problems, but that it was also 
important to realize that he had similar symptoms prior to 
the surgery at issue and only the severity of the pain was 
different.  It was noted this seemed to be more of a 
subjective complaint since his neurological examination was 
unchanged.  The examiner stated it was impossible to 
determine a direct relationship between the veteran's surgery 
and his continuous back pain since he had all of these 
symptoms prior to the surgery. 

In subsequent statements in support of his claim the veteran 
asserted entitlement to compensation was warranted based upon 
application of the reasonable doubt rule.  He reiterated his 
claim, in essence, that he had additional disabilities of the 
back and legs with bowel and bladder incontinence as a result 
of VA surgery in August 1996.

Analysis

Initially, the Board notes that in December 1996, the veteran 
submitted his claim for entitlement to compensation benefits 
for disabilities incurred as a result of VA treatment.  
During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, VA's General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The claim at issue in this 
case was filed before October 1, 1997.  

Regulations now provide that under the provisions of 38 
U.S.C. 1151(a), for claims received by VA before October 1, 
1997, compensation will be payable if it is determined that 
there is an additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358 (2005).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under 
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a) 
(2005).

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the appellant submitted his claim in December 
1996 and it must be considered under the statutory law as it 
existed prior to October 1, 1997.  The revised regulatory 
provisions of 38 C.F.R. § 3.358 are also applicable.  A 
review of the record shows the veteran was notified of these 
revised regulations in a September 2005 supplemental 
statement of the case.

Based upon the evidence of record, the Board finds that it is 
not shown that an additional disability, to include increased 
pain to the back and legs or increased bowel and bladder 
incontinence, is actually the result of an aggravation of an 
existing disease or injury suffered as a result of VA 
treatment.  Although several attempts during the course of 
this appeal were made to obtain a medical opinion 
establishing a baseline for the veteran's back disability 
immediately before his August 1996 surgery, the responses 
provided noted the difficulty of such assessments based upon 
the available evidence.  The available pre-surgery hospital 
and clinical treatment records, however, clearly show that 
prior to August 30, 1996, the veteran had a well-documented 
history of severe and constant low back and lower extremity 
pain with fecal and urinary incontinence.  

It is also significant to note that records dated in January 
1996 show the veteran complained of worsening back pain which 
he described as constant and estimated as seven on a ten 
point scale.  His current leg pain was estimated as four.  In 
June 1996, it was noted he had lumbar disease with chronic 
pain and mild to moderate bowel/bladder dysfunction with 
incontinence.  In July 1996, it was noted the veteran 
complained of severe bowel incontinence.  VA hospital records 
show he was admitted on August 6, 1996, with complaints 
including a one and a half month history of fecal 
incontinence and urinary incontinence for more than one year.  
In a July 1997 VA examination report Dr. P.A. noted that the 
record showed the veteran's gait ability had decreased, that 
his stamina in sitting or standing had decreased 
significantly, and that historical evidence revealed a 
decline in functioning from his pre-surgery baseline.  
Therefore, the Board finds the veteran's back disability 
immediately prior to surgery in August 1996 was manifested by 
baseline symptoms of severe low back and left lower extremity 
pain with severe fecal and urinary incontinence.  

VA records show an informed consent was obtained and on 
August 30, 1996, the veteran underwent lumbar surgery at a VA 
medical facility.  It was also noted he had a greater than 
20 year history of low back and L5 distribution pain with 
occasional stool incontinence over the past two years and a 
worsening of stool incontinence over the past two months.  
The procedure is shown to have been complicated by repair of 
a small dural tear, but that the veteran tolerated the 
procedure well and that he was transferred to the surgical 
intensive care unit in good condition.  

The subsequent evidence of record shows that after the August 
30, 1996, surgery the veteran experienced symptoms associated 
with his lumbar spine disability including severe pain, 
radiating pain, fecal and urinary incontinence, and sexual 
dysfunction.  Although private medical records dated in 
January 1997 show the veteran sustained injuries when he 
slipped on ice and fell, his present increased symptoms have 
not been attributed to this event by any competent medical 
opinion.  The determinative matter at issue, therefore, is 
whether the veteran's post-surgery symptoms, or any increase 
in their severity, were actually due to an additional 
disability as a result of the VA treatment rather than merely 
coincidental to that treatment.  As noted above, VA 
regulations require that it must be shown that an additional 
disability was actually the result of VA treatment and not 
coincidental or a continuation or progression of the 
disability for which treatment was provided.  See 38 C.F.R. 
§ 3.358(c).  

VA law, in essence, recognizes that medical treatment may not 
always be successful in alleviating existing symptoms or in 
preventing further symptom deterioration; therefore, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 applicable prior to October 1, 1997, 
requires more than a demonstrated increase in symptoms.  
There must be an actual showing of an additional disability 
or an actual showing of an aggravation of an existing 
disability as a result of VA treatment.  That treatment need 
not be shown as having been provided negligently, but there 
must be shown some actual causal relationship between the 
additional disability and the treatment provided.

The Board notes that the pertinent post-surgery medical 
evidence includes private medical records from Dr. J.S.B. 
dated in November 1996 showing the veteran reported severe 
pain for several weeks following surgery in August 1996, but 
that he was presently back to his baseline level of pain.  At 
that time, he also stated that his pain symptoms were little 
changed since prior to the surgery, that he had not had a 
recurrence of fecal incontinence since the surgery, and that 
he still had bladder incontinence.  He did report the 
development of a new pain along the medial aspect of the left 
leg between the knee and the ankle.  VA treatment reports 
dated in December 1996 show the veteran reported that his 
back and leg pain had worsened in severity.  At that time, 
the veteran estimated his current back pain as eight and his 
leg pain as six.  He also stated he was only able to walk 
half a block and that he was frustrated because of his 
decreased function.  A January 1997 VA report noted current 
low back pain of seven on a ten point scale with pain at best 
five and at worst ten.  The Board finds the medical reports 
of record clearly show that the surgical procedure in August 
30, 1996, may have been unsuccessful in resolving the 
veteran's pre-surgery symptoms, but that they do not show 
that any additional disability was incurred as a result of VA 
treatment.

The Board also notes that during the course of this appeal 
several examinations were conducted and that various medical 
opinions as to the etiology of the veteran's reported 
increased symptoms after the August 30, 1996, VA surgery were 
obtained.  It was the opinion of the April 1997 VA special 
neurological examiner that the veteran's back and leg pain 
were not necessary consequences of his surgery, but that his 
present neurological reflex asymmetry could have been present 
preoperatively.  The examiner also, in essence, found that 
the start of physical therapy approximately six weeks after 
surgery was not an extreme delay and that a causal 
relationship could not be established between the start of 
physical therapy and the formation of scar tissue.  

A July 1997 VA examination report from Dr. P.A. noted that 
the record showed the veteran's gait ability had decreased, 
that his stamina in sitting or standing had decreased 
significantly, and that historical evidence revealed a 
decline in functioning from his pre-surgery baseline.  In an 
addendum, Dr. P.A. stated that the delay in the start of 
physical therapy was not responsible for increased pain in 
the left leg due to increased scar tissue formation and that 
any worsening of pain due to scar tissue impinging on the 
lumbar nerves was a "necessary consequence" of the surgery.  

A February 1998 VA report noted that EMG studies showed an 
actual improvement in S1-S2 polyradiculopathy from the 
August 1996 studies.  A May 1998 VA neurology follow up 
report noted the veteran had developed a recurrence of bowel 
incontinence in December 1997, that his bladder problems had 
persisted since before the surgery, and that his erectile 
problems began post-operatively in September 1996.  A 
diagnosis of post-laminectomy conus compression at T12-L1 
with new erectile dysfunction and bowel dysfunction against a 
background of persistent bladder dysfunction was provided.  

In private medical correspondence dated in June 1998 Dr. 
M.D.N. noted the veteran had a "poor surgical outcome" and 
stated it was probable that if motion work and therapy had 
been employed sooner the veteran's prognosis would have 
improved significantly.

In his June 2004 VA examination report Dr. P.A. noted that 
the veteran's symptoms recorded as becoming worse after 
surgery were low back pain and left and right leg pain, but 
that bowel and bladder incontinence and positive Naffziger 
test were not shown as worsening after surgery.  The examiner 
further noted that the cause of the veteran's worsening 
symptoms was unclear, but that scar tissue could have been a 
factor and that the worsening of low back and lower extremity 
pain reported by the veteran after surgery were not certain 
or intended to result from the surgical treatment.  

The June 2004 VA neurological disorders examiner, however, 
specifically found that the veteran's continued back and left 
leg pain were not necessarily a consequence of his surgery.  
It was noted that arguably the veteran had a progressive 
nature to his problems, but that it was significant that he 
had similar symptoms prior to surgery and only the subjective 
complaints as to the severity of the pain were different.  
The examiner further noted that available medical reports had 
shown the veteran's neurological status was unchanged.  The 
examiner also stated it was impossible to determine that a 
direct relationship between the veteran's surgery and his 
continuous back pain existed since he had these symptoms 
prior to the surgery. 

The Board finds that, based upon the evidence of record, 
there is insufficient proof that any additional disability, 
or aggravation of an existing disability, manifest after the 
veteran's August 1996 VA treatment was an actual result of 
that treatment.  The Board notes that for compensation under 
the regulatory provisions of 38 C.F.R. § 3.358 there must be 
proof of an additional disability or some aggravation of an 
existing disorder.  Although there are medical records 
indicating a reported increase in the severity of pain, the 
mere fact that there are subjective complaints of increased 
back and leg pain after surgery is not sufficient to make an 
additional disability compensable in the absence of proof 
that it was the result of VA treatment.  

In this case, there is conflicting evidence as to whether or 
not the veteran has experienced any actual increase in 
disability subsequent to the August 30, 1996, VA surgery.  It 
is significant to note that pre-surgery medical reports 
document severe back pain and functional limitations that had 
existed for many years and that private medical records dated 
in November 1996 show the veteran reported his pain had 
returned to his pre-surgery baseline.  In any event, the 
Board finds the June 2004 medical opinion of Dr. M.F. is 
persuasive that the only evidence of any additional 
disability in this case is based solely upon the veteran's 
subjective complaints of increased low back and lower 
extremity pain.  

The Board also notes that a June 1998 private medical opinion 
suggested the veteran had increased symptoms due to improper 
post-surgical care and that the July 1997 and June 2004 VA 
opinions of Dr. P.A. may be construed as indicative of 
increased symptoms of low back and left leg pain after 
surgery possibly due to scar tissue.  It was the opinion of 
the April 1997 VA special neurological disorders examiner, 
however, that a delay in the start of physical therapy had 
not been excessive and that there was no causal relationship 
between the demonstrated start of physical therapy and the 
formation of scar tissue.  The June 2004 opinion of Dr. M.F. 
is unequivocal that the veteran experienced no more than a 
subjective increase in his symptoms after the August 30, 
1996, surgery.  

Although the June 1998 private medical opinion is considered 
competent evidence, the Board finds it warrants a lesser 
degree of probative weight since there is no indication 
pertinent VA medical records were reviewed in evaluating what 
post-surgery or physical therapy treatments may or may not 
have been actually provided.  In addition, while the 
June 2004 VA report of Dr. P.A. may be construed as implying 
that an additional disability could have been incurred as a 
result of scar tissue from the VA surgical procedure, his 
opinion as to etiology was, at best, equivocal and, as such, 
is also considered to be of a lesser degree of probative 
weight.  Therefore, the Board finds the opinion of the 
April 1997 VA special neurological disorders examiner and the 
June 2004 opinion of Dr. M.F. are persuasive that the 
veteran's subjective report of increased back and left leg 
pain were not an actual result of his surgery or his post-
surgery VA treatment.  The evidence does not show that a 
failure to exercise reasonable skill and care in the 
diagnosis or treatment of a disease or injury caused an 
additional disability that probably would have been prevented 
by proper diagnosis or treatment.  

The Board further finds that the medical evidence of record 
is persuasive that the veteran's bowel and bladder 
incontinence and positive Naffziger test findings were not 
worsened as a result of VA surgical treatment and did not 
result in any additional disabilities.  There is also no 
medical evidence showing that the veteran's erectile problems 
were an actual result of VA treatment rather than merely 
coincidental with that treatment.  

Although the veteran believes he has disabilities as a result 
of VA medical treatment, he is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back and 
legs with bowel and bladder incontinence as a result of 
treatment in August 1996 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


